WST INVESTMENT TRUST FILED VIA EDGAR June 18, 2014 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: WST Investment Trust File Nos. 333-189704; 811-22858 Ladies and Gentlemen: On behalf of the WST Investment Trust (the “Registrant”), attached for filing under the Securities Act of 1933 and the Investment Company Act of 1940 is Post-Effective Amendment No. 1 (the “Amendment”) to Registrant’s registration statement on Form N-1A. The Amendment, which is being filed pursuant to Rule 485(a) under the Securities Act of 1933, is for the purpose of establishing WST Asset Manager – U.S. Bond Fund, a new series of WST Investment Trust. Please direct any comments or questions to the undersigned at (513) 346-4190. Very truly yours, /s/ Patricia M. Bruns Patricia M. Bruns Assistant Secretary
